110 B.R. 686 (1990)
In re 222 LIBERTY ASSOCIATES, Debtor.
222 LIBERTY ASSOCIATES, Plaintiff,
v.
PHILADELPHIA ELECTRIC COMPANY, Defendant.
Civ. A. No. 89-564.
United States District Court, E.D. Pennsylvania.
April 10, 1989.

ORDER
AND NOW, this 10th day of April, 1989, it is hereby ORDERED and DECREED that the Order of the Bankruptcy Court of December 22, 1988, 94 B.R. 381, holding that the payment of $12,500 made on behalf of the Debtor to the Defendant is avoidable is REVERSED and this payment is held not to be avoidable under 11 U.S.C. § 549(b).